                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF NEW YORK


DJ DIRECT, INC.,                                                Civil Action No. 18-cv-07445-BMC

                   Plaintiff,
                                                                   DJ DIRECT, INC. AND
              v.                                                  JOEL JACOBOWITZ’S
                                                              ANSWER TO CROSSCLAIMS AND
                                                                 AFFIRMATIVE DEFENSES
RUBIE’S COSTUME COMPANY, INC.,
                                                                            ECF CASE
                    Defendant and Counterclaimant.


RUBIE’S COSTUME COMPANY, INC.,

                   Counterclaim-Plaintiff,

              v.

BULL IMPORTS, LLC, JOEL JACOBOWITZ,
YOEL FRIEDMAN, and JOHN DOES 1-10,

                   Additional Counterclaim-
                   Defendants.




         Plaintiff, DJ Direct, Inc. (“DJ Direct” or “Plaintiff”) and Joel Jacobowitz (“Jacobowitz”)

  (hereinafter collectively “Crossclaim Defendants”), by and through their undersigned attorneys,

  STERN & SCHURIN LLP, hereby submit their Answer to Yoel Friedman’s (hereinafter

  “Counterclaim-Defendant” or “Friedman”) Answer to Additional Counterclaim Against DJ

  Direct Inc. And Counterclaim Against Plaintiff DJ Direct Inc. And Additional Counterclaim

  Defendant Joel Jacobowitz (hereinafter “Friedman’s Crossclaims”) as follows:

         1.         Since the allegations set forth in Paragraphs 1 through 48 of Friedman’s

  Crossclaims do not assert any allegations which require a response, DJ Direct and Jacobowitz do
not respond to any allegations set forth in these paragraphs. However, to the extent that a

response is required, DJ Direct and Jacobowitz deny all allegations set forth in Paragraphs 1

through 48 of Friedman’s Crossclaims.

       2.        Crossclaim Defendants deny the allegations of Paragraph 49 of Friedman’s

Crossclaims.

       3.        Crossclaim Defendants deny the allegations of Paragraph 50 of Friedman’s

Crossclaims.

       4.        Crossclaim Defendants deny the allegations of Paragraph 51 of Friedman’s

Crossclaims.

       5.        Crossclaim Defendants deny the allegations of Paragraph 52 of Friedman’s

Crossclaims, except admits that Jacobowitz is a director and shareholder of DJ Direct.

       6.        Crossclaim Defendants deny the allegations of Paragraph 53 of Friedman’s

Crossclaims.

       7.        Crossclaim Defendants deny the allegations of Paragraph 54 of Friedman’s

Crossclaims.

       8.        Crossclaim Defendants are without knowledge or information sufficient to form a

belief as to the truth of the allegations of Paragraph 55 of Friedman’s Crossclaims and, therefore,

deny the same.

       9.        Crossclaim Defendants are without knowledge or information sufficient to form a

belief as to the truth of the allegations of Paragraph 56 of Friedman’s Crossclaims and, therefore,

deny the same.
       10.       Crossclaim Defendants are without knowledge or information sufficient to form a

belief as to the truth of the allegations of Paragraph 57 of Friedman’s Crossclaims and, therefore,

deny the same.

       11.       Crossclaim Defendants deny the allegations of Paragraph 58 of Friedman’s

Crossclaims.

       12.       Crossclaim Defendants deny the allegations of Paragraph 59 of Friedman’s

Crossclaims.

       13.       Crossclaim Defendants deny the allegations of Paragraph 60 of Friedman’s

Crossclaims.

       14.       Crossclaim Defendants deny the allegations of Paragraph 61 of Friedman’s

Crossclaims.

       15.       In response to the allegations in Paragraph 62 of Friedman’s Crossclaims,

Crossclaim Defendants repeats their responses to the preceding paragraphs in Friedman’s

Crossclaims (i.e., Paragraphs 49 to 61) as if fully set forth herein.

       16.       Crossclaim Defendants deny the allegations of Paragraph 63 of Friedman’s

Crossclaims.

       17.       Crossclaim Defendants deny the allegations of Paragraph 64 of Friedman’s

Crossclaims.

       18.       Crossclaim Defendants deny the allegations of Paragraph 65 of Friedman’s

Crossclaims.

       19.       Crossclaim Defendants deny the allegations of Paragraph 66 of Friedman’s

Crossclaims.
       20.     Crossclaim Defendants deny the allegations of Paragraph 67 of Friedman’s

Crossclaims.

       21.     In response to the allegations in Paragraph 68 of Friedman’s Crossclaims,

Crossclaim Defendants repeats their responses to the preceding paragraphs in Friedman’s

Crossclaims (i.e., Paragraphs 49 to 67) as if fully set forth herein.

       22.     Crossclaim Defendants deny the allegations of Paragraph 69 of Friedman’s

Crossclaims.

       23.     Crossclaim Defendants deny the allegations of Paragraph 70 of Friedman’s

Crossclaims.

       24.     Crossclaim Defendants deny the allegations of Paragraph 71 of Friedman’s

Crossclaims.

       25.     As the Prayer for Relief, Crossclaim Defendants deny that Defendant is entitled to

any relief requested therein, and accordingly deny the same.

                                  AFFIRMATIVE DEFENSES

       By and for their affirmative defenses, Crossclaim Defendants state as follows:

       Affirmative Defense No. 1. Friedman’s Crossclaims fail to allege facts sufficient to

state a claim upon which relief can be granted, including, but not limited to, failure to meet the

standard of pleading set by the Supreme Court in Ashcroft v. Iqbal, 129 S. Ct. 1937 (2009), and

Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007).

       Affirmative Defense No. 2. Friedman’s Crossclaims are barred, in whole or in part, by

reason of his own wrongful acts as alleged in Rubie’s Costume Company, Inc.’s Answer and

Counterclaims, and elsewhere in this case, and therefore he would not be entitled to any of the

relief sought from Crossclaim Defendants by reason thereof.
       Affirmative Defense No. 3. Friedman’s Crossclaims are barred, in whole or in part,

because Friedman was not an employee of DJ Direct. Friedman is the owner of a company

called Art Chocolatier, Inc., which is a New York corporation having an address at 23 Lorimer

Street, Brooklyn, New York 11206. Art Chocolatier was paid by DJ Direct for sourcing products

that DJ Direct would purchase and then advertise online and sell to its retail customers. The

payments that Art Chocolatier received from DJ Direct were based on the deals for products

that Friedman found and brought to DJ Direct. Friedman selected all of the products by himself

that he offered to DJ Direct. Friedman found deals for several dozens of different types of

products, from the costumes at issue in this case to ASIC miners used for mining cryptocurrency.

The products that Friedman selected were those which he thought would be profitable for DJ

Direct to advertise and sell to its customers on retail websites, such as Amazon.com, and DJ

Direct’s website, www.wholesalehome.com.

       Affirmative Defense No. 4. Friedman’s Crossclaims are barred, in whole or in part,

because no one at DJ Direct was involved in the particulars of selecting, coordinating and

sourcing the products that Friedman brought to DJ Direct.

       Affirmative Defense No. 5. Friedman’s Crossclaims are barred, in whole or in part, on

the grounds that Friedman was never given direction by Crossclaims Defendants to infringe upon

Rubie’s intellectual property rights.

       Affirmative Defense No. 6. Friedman’s Crossclaims are barred, in whole or in part, by

the doctrine(s) of unclean hands, acquiescence, estoppel, laches and/or waiver.

       Affirmative Defense No. 7. Friedman’s Crossclaims are barred, in whole or in part,

since he failed to meet his obligations, warranties and representations to DJ Direct, express

and/or implied, including without limitation, the warranties set forth in U.C.C. §2-312.
       Affirmative Defense No. 8. Friedman’s Crossclaims are barred, in whole or in part, for

failure to pursue or make a claim in connection with DJ Direct’s insurance policy for defense

and/or indemnification. Upon information and belief, Friedman may be covered under Liberty

Mutual Insurance Policy No. BZS 57 79 82 41.

       Affirmative Defense No. 9. Friedman’s Crossclaims are barred, in whole or in part,

because Jacobowitz was acting in his representative capacity of DJ Direct, and not individually.

Thus, Jacobowitz is not personally liable to Friedman, and Friedman’s Crossclaims must be

dismissed as to Jacobowitz.

       Affirmative Defense No. 10. Friedman’s Crossclaims are barred, in whole or in part,

because of his failure to mitigate damages, if such damages exist.

       Affirmative Defense No. 11. Friedman fails to state facts sufficient to permit recovery of

attorneys’ fees and/or costs.

       Affirmative Defense No. 12. Crossclaim Defendants reserve the right to amend the

Affirmative Defenses as additional information becomes available during the course of discovery

or otherwise. All possible affirmative defenses may not have been alleged here insofar as

sufficient facts were not available, after reasonable inquiry, upon the filing of the Answer to the

Crossclaims and Affirmative Defenses. As such, Crossclaim Defendants may later amend this

Answer to raise additional affirmative defenses, if warranted by subsequent investigation. By

providing this Answer, Crossclaim Defendants do not waive or relinquish any present or

potential affirmative defenses.
                                   PRAYER FOR RELIEF

       WHEREFORE, Crossclaim Defendants pray for judgment as follows:

       1.      That the Crossclaims be dismissed with prejudice;

       2.      That judgment be entered in favor of Crossclaim Defendants and against

Friedman;

       3.      That DJ Direct be awarded its cost of suit and reasonable attorneys’ fees incurred

herein; and,

       4.      For such other and further relief as this Court may deem just and proper.



                                                  Respectfully submitted,

                                                  STERN & SCHURIN LLP


                                                  By: _________________________
                                                  Steven Stern (SS 5203)
                                                     sstern@sternschurin.com
                                                  Richard Schurin (RS 0199)
                                                     rschurin@sternschurin.com
                                                  Attorneys for Crossclaim Defendants
                                                  DJ Direct Inc. and Joel Jacobowitz
                                                  595 Stewart Avenue
                                                  Suite 510
                                                  Garden City, New York 11530
                                                  Tel: (516) 248-0300
                                                  Fax: (516) 283-0277
Dated: May 22, 2019
       Garden City, New York
